

	

		II

		109th CONGRESS

		1st Session

		S. 2017

		IN THE SENATE OF THE UNITED

		  STATES

		

			November 16, 2005

			Mr. Feingold (for

			 himself and Ms. Snowe) introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To amend the provisions of titles 5 and 28,

		  United States Code, relating to equal access to justice, award of reasonable

		  costs and fees, and administrative settlement offers, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Equal Access to Justice Reform Act of

			 2005.

		2.Findings and statement

			 of purpose

			(a)FindingsThe Congress finds that—

				(1)the Equal Access to Justice Act

			 (Public Law

			 96–481; 94 Stat. 2325 et seq.) (in this section referred to as

			 EAJA) was intended to make the justice system more accessible to

			 individuals of modest means, small businesses, and nonprofit organizations (in

			 this section collectively referred to as small parties) through

			 limited recovery of their attorneys' fees when they prevail in disputes with

			 the Federal Government; and

				(2)although EAJA has succeeded, at modest

			 cost, in improving access to the justice system for small parties, EAJA retains

			 formidable barriers to attorneys’ fees recovery (even for small parties that

			 completely prevail against the Government), as well as inefficient and costly

			 mechanisms for determining the fees recovery.

				(b)PurposeIt is, therefore, the purpose of this Act

			 to remove existing barriers and inefficiencies in EAJA in order to—

				(1)equalize the level of accountability to

			 Federal law among governments in the United States;

				(2)discourage marginal Federal enforcement

			 actions directed at small parties;

				(3)reduce the practice of paying EAJA

			 liabilities from the General Treasury, to ensure that Federal agencies properly

			 consider the financial consequences of their actions and subsequent impact on

			 the Federal budget;

				(4)refine and improve Federal policies through

			 adjudication;

				(5)promote a fair and cost-effective process

			 for prompt settlement and payment of attorneys’ fees claims; and

				(6)provide a fairer opportunity for full

			 participation by small businesses in the free enterprise system, further

			 increasing the economic vitality of the Nation.

				(c)Compliance

			 policyIn complying with the

			 statement of congressional policy expressed in this section, each Federal

			 agency, to the maximum extent practicable, should—

				(1)avoid unjustified enforcement actions

			 directed at small parties covered by EAJA;

				(2)encourage settlement of justified

			 enforcement actions directed at small parties covered by EAJA; and

				(3)minimize impediments to prompt resolution

			 and payment of reasonable attorneys’ fees to prevailing small parties covered

			 by EAJA.

				3.Reporting and

			 technical assistance by office of advocacy

			(a)Functions of

			 office of advocacySection

			 202 of Public

			 Law 94–305 (15 U.S.C. 634b) is amended—

				(1)in paragraph (3), by inserting before the

			 semicolon at the end the following: and for ensuring that the justice

			 system remains accessible to small businesses for the resolution of disputes

			 with the Federal Government; and

				(2)by striking paragraph (11) and inserting

			 the following:

					

						(11)advise, cooperate with, and consult with

				the President and Attorney General with respect to section 303(b) of the Small

				Business Economic Policy Act of 1980 (15 U.S.C. 631b(b)) and

				section

				504(e) of title 5, United States Code;

				and

						.

				(b)Duties of office

			 of advocacySection 203 of

			 Public Law

			 94–305 (15 U.S.C. 634c) is amended—

				(1)in paragraph (2), by inserting before the

			 semicolon at the end the following: , including the resolution of

			 disputes with the Federal Government and the role of procedures established by

			 the Equal Access to Justice Act (Public Law 96–481; 94 Stat. 2325) in

			 such disputes; and

				(2)in paragraph (3), by inserting after

			 the Small Business Act

			 the following: , including those related to the Equal Access to Justice

			 Act,.

				(c)Reports to

			 Congress

				(1)In

			 generalNot later than 180

			 days after the date of enactment of this Act, the Attorney General, in

			 cooperation with the Chief Counsel for Advocacy of the Small Business

			 Administration, shall transmit to the congressional committees specified in

			 paragraph (2) a report containing—

					(A)an analysis of the effectiveness of the

			 Equal Access to Justice Act (Public Law 96–481; 94 Stat. 2325) (in

			 this paragraph referred to as EAJA) in achieving its purpose to

			 ease the burden upon small businesses and other small parties covered by EAJA

			 of engaging in dispute resolution with the Federal Government,

			 including—

						(i)the relative awareness of EAJA in the small

			 business community;

						(ii)the relative awareness of EAJA’s

			 requirements among Federal agencies;

						(iii)the extent and quality of rules and

			 regulations adopted by each Federal agency for processing, resolving, and

			 paying attorneys’ fees claims under EAJA;

						(iv)the extent to which each Federal agency

			 claims any exemptions in whole or in part from EAJA’s coverage;

						(v)the frequency or degree of use of EAJA’s

			 procedures by prevailing small businesses; and

						(vi)an analysis of the costs and benefits of

			 EAJA generally;

						(B)an analysis of the variations in the

			 frequency and amounts of fee awards paid by specific Federal agencies and

			 within specific Federal circuits and districts under

			 section

			 504 of title 5, United States Code, and

			 section

			 2412 of title 28, United States Code, including the number and

			 total dollar amount of all claims filed with, and all claims processed,

			 settled, litigated, and paid by, each agency under EAJA; and

					(C)recommendations for congressional oversight

			 or legislative changes with respect to EAJA, including any recommendations for

			 promulgation or amendment of regulations issued under EAJA by specific Federal

			 agencies.

					(2)Specified

			 committeesThe congressional

			 committees referred to in paragraph (1) are the following:

					(A)The Committee on the Judiciary and the

			 Committee on Small Business of the House of Representatives.

					(B)The Committee on the Judiciary and the

			 Committee on Small Business and Entrepreneurship of the Senate.

					(3)Report on small

			 business and competitionSection 303 of the Small Business Economic

			 Policy Act of 1980 (15 U.S.C. 631b) is amended—

					(A)in subsection (a), by striking paragraph

			 (5) and inserting the following:

						

							(5)recommend a program for carrying out the

				policy declared in section 302 (including a policy to ensure that the justice

				system remains accessible to small business enterprises for the resolution of

				disputes with the Federal Government), together with such recommendations for

				legislation as the President may deem necessary or

				desirable.

							;

					(B)in subsection (b)—

						(i)by striking (b) and

			 inserting (b)(1); and

						(ii)by adding at the end the following:

							

								(2)The President, after consultation with the

				Chief Counsel for Advocacy of the Small Business Administration and the

				Attorney General, shall transmit simultaneously as an appendix to such annual

				report, a report that describes, by agency and department—

									(A)the total number of claims filed,

				processed, settled, and litigated by small business concerns under

				section

				504 of title 5, United States Code, and

				section

				2412 of title 28, United States Code (originally enacted

				pursuant to the Equal Access to Justice Act (Public Law

				96–481; 94 Stat. 2325));

									(B)the total dollar amount of all outstanding

				awards and settlements to small business concerns under such sections;

									(C)the total dollar amount of all claims paid

				to small business concerns under such sections;

									(D)the underlying legal claims involved in

				each controversy with small business concerns under such sections; and

									(E)any other relevant information that the

				President determines may aid Congress in evaluating the impact on small

				business concerns of such sections.

									(3)Each agency shall provide the President

				with such information as is necessary for the President to comply with the

				requirements of this subsection.

								;

				and

						(C)in subsection (d)—

						(i)by striking (d) and

			 inserting (d)(1); and

						(ii)by adding at the end the following:

							

								(2)All reports concerning the Equal Access to

				Justice Act (Public Law 96–481; 94 Stat. 2325), or

				the congressional policy to ensure that the justice system remains accessible

				to small business enterprises for the resolution of disputes with the Federal

				Government, shall be transmitted to the following congressional

				committees:

									(A)The Committee on the Judiciary and the

				Committee on Small Business of the House of Representatives.

									(B)The Committee on the Judiciary and the

				Committee on Small Business and Entrepreneurship of the

				Senate.

									.

						4.Equal access for small

			 parties in civil and administrative proceedings

			(a)Elimination of

			 substantial justification standard

				(1)Administrative

			 proceedingsSection 504 of title

			 5, United States Code, is amended—

					(A)in subsection (a)(1), by striking ,

			 unless the adjudicative officer and all that follows through the period

			 at the end and inserting a period; and

					(B)in subsection (a)(2), by striking

			 The party shall also allege that the position of the agency was not

			 substantially justified..

					(2)Judicial

			 proceedingsSection 2412 of

			 title 28, United States Code, is amended—

					(A)in subsection (d)(1)(A), by striking

			 , unless the court and all that follows through the period at

			 the end and inserting a period;

					(B)in subsection (d)(1)(B), by striking

			 The party shall also allege and all that follows through the

			 period at the end and inserting a period; and

					(C)in subsection (d)(3), by striking ,

			 unless the court and all that follows through the period at the end and

			 inserting a period.

					(b)Eligibility of

			 small businesses for fee award

				(1)Administrative

			 proceedings

					(A)In

			 generalSection

			 504(b)(1)(B)(ii) of title 5, United States Code, is amended by

			 striking $7,000,000 and inserting

			 $10,000,000.

					(B)Adjustment in

			 net worth limitationSection

			 504(b) of title 5, United States Code, is amended by adding at the end the

			 following:

						

							(3)Beginning on January 1 of the 5th year

				following the date of enactment of this paragraph, and on January 1 every 5

				years thereafter, the dollar amount under paragraph (1)(B)(ii) shall be

				adjusted by the Producer Price Index as determined by the Secretary of the

				Treasury, in collaboration with the Bureau of Labor

				Statistics.

							.

					(2)Judicial

			 proceedings

					(A)In

			 generalSection

			 2412(d)(2)(B)(ii) of title 28, United States Code, is amended

			 by striking $7,000,000 and inserting

			 $10,000,000.

					(B)Adjustment in

			 net worth limitationSection

			 2412(d) of title 28, United States Code, is amended by adding at the end the

			 following:

						

							(5)Beginning on January 1 of the 5th year

				following the date of enactment of this paragraph, and on January 1 every 5

				years thereafter, the dollar amount under paragraph (2)(B)(ii) shall be

				adjusted by the Producer Price Index as determined by the Secretary of the

				Treasury, in collaboration with the Bureau of Labor

				Statistics.

							.

					(c)Elimination of

			 rate cap

				(1)Administrative

			 proceedingsSection 504(b)(1)(A)

			 of title 5, United States Code, is amended—

					(A)by striking (i); and

					(B)by striking by the agency

			 involved and all that follows through a higher fee and

			 inserting by the agency involved.

					(2)Judicial

			 proceedingsSection

			 2412(d)(2)(A) of title 28, United States Code, is

			 amended—

					(A)by striking (i); and

					(B)by striking by the United

			 States and all that follows through a higher fee and

			 inserting by the United States.

					(d)Offers of

			 settlement

				(1)Administrative

			 proceedingsSection 504(a) of

			 title 5, United States Code, as amended by this section, is further amended by

			 adding at the end the following:

					

						(5)(A)At any time after an agency receives an

				application submitted under paragraph (2), the agency may serve upon the

				applicant a written offer of settlement of the claims made in the application.

				If within 10 business days after such service the applicant serves written

				notice that the offer is accepted, either the agency or the applicant may then

				file the offer and notice of acceptance together with proof of service

				thereof.

							(B)An offer not accepted within the time

				allowed shall be deemed withdrawn. The fact that an offer is made but not

				accepted shall not preclude a subsequent offer. If any award of fees and

				expenses for the merits of the proceeding finally obtained by the applicant is

				not more favorable than the offer, the applicant shall not be entitled to

				receive an award for fees or other expenses incurred (in relation to the

				application for fees and expenses) after the date of the

				offer.

							.

				(2)Judicial

			 proceedingsSection 2412(d)(1)

			 of title 28, United States Code, as amended by this section, is further amended

			 by adding at the end the following:

					

						(E)(i)At any time after an agency receives an

				application submitted under subparagraph (B), the agency may serve upon the

				applicant a written offer of settlement of the claims made in the application.

				If within 10 business days after such service the applicant serves written

				notice that the offer is accepted, either the agency or the applicant may then

				file the offer and notice of acceptance together with proof of service

				thereof.

							(ii)An offer not accepted within the time

				allowed shall be deemed withdrawn. The fact that an offer is made but not

				accepted shall not preclude a subsequent offer. If any award of fees and

				expenses for the merits of the proceeding finally obtained by the applicant is

				not more favorable than the offer, the applicant shall not be entitled to

				receive an award for fees or other expenses incurred (in relation to the

				application for fees and expenses) after the date of the

				offer.

							.

				(e)Declaration of

			 intent to seek fee award

				(1)Administrative

			 proceedingsSection 504(a)(2) of

			 title 5, United States Code, as amended by this section, is further amended by

			 inserting before the first sentence the following: At any time after the

			 commencement of an adversary adjudication, the adjudicative officer may (and if

			 requested by a party shall) require a party to declare whether such party

			 intends to seek an award of fees and expenses against the agency should such

			 party prevail..

				(2)Judicial

			 proceedingsSection

			 2412(d)(1)(B) of title 28, United States Code, as amended by

			 this section, is further amended by inserting before the first sentence the

			 following: At any time after the commencement of an adversary

			 adjudication, as defined in subsection (b)(1)(C) of

			 section

			 504 of title 5, United States Code, the court may (and if

			 requested by a party shall) require a party to declare whether such party

			 intends to seek an award of fees and expenses against the agency should such

			 party prevail..

				(f)Payment of

			 attorneys’ Fees from agency appropriations

				(1)Administrative

			 proceedingsSection 504(d) of

			 title 5, United States Code, is amended to read as follows:

					

						(d)(1)Fees and other expenses awarded under this

				section shall be paid by any agency over which the party prevails from any

				funds made available to the agency by appropriation or otherwise.

							(2)Fees and expenses awarded under this

				section may not be paid from the claims and judgments account of the Treasury

				from funds appropriated pursuant to section 1304 of title 31.

							(3)Paragraph (2) shall not apply to the

				National Labor Relations Board, the Occupational Safety and Health

				Administration, the Mine Safety and Health Administration, or the Equal

				Employment Opportunity

				Commission.

							.

				(2)Judicial

			 proceedingsSection 2412(d)(4)

			 of title 28, United States Code, is amended to read as follows:

					

						(4)(A)Fees and other expenses awarded under this

				subsection shall be paid by any agency over which the party prevails from any

				funds made available to the agency by appropriation or otherwise.

							(B)Fees and expenses awarded under this

				section may not be paid from the claims and judgments account of the Treasury

				from funds appropriated pursuant to section 1304 of title 31.

							(C)Subparagraph (B) shall not apply to the

				National Labor Relations Board, the Occupational Safety and Health

				Administration, the Mine Safety and Health Administration, or the Equal

				Employment Opportunity

				Commission.

							.

				(g)Eligibility of

			 taxpayers for fee award

				(1)Administrative

			 proceedingsSection 504 of title

			 5, United States Code, as amended by this section, is further amended by

			 striking subsection (f).

				(2)Judicial

			 proceedingsSection 2412 of

			 title 28, United States Code, as amended by this section, is further amended by

			 striking subsection (e) and redesignating subsection (f) as subsection

			 (e).

				(h)Conforming

			 amendment relating to reporting requirement under Small Business ActSection 504(e) of title 5, United

			 States Code, is amended to read as follows:

				

					(e)(1)The Attorney General, after consultation

				with the Chief Counsel for Advocacy of the Small Business Administration, shall

				report annually to the Congress on the amount of fees and other expenses

				awarded to individuals during the preceding fiscal year pursuant to this

				section and section

				2412 of title 28. The report shall describe the number, nature,

				and amount of the awards, the claims involved in the controversy, and any other

				relevant information which may aid the Congress in evaluating the scope and

				impact of such awards for individuals engaged in disputes with Federal

				agencies. Each agency shall provide the Attorney General with such information

				as is necessary for the Attorney General to comply with the requirements of

				this subsection.

						(2)A

				requirement that the President report annually on proceedings affecting small

				business concerns under this section and under

				section

				2412 of title 28 is provided in section 303(b) of the Small

				Business Economic Policy Act of 1980 (15 U.S.C.

				631b(b)).

						.

			(i)ApplicabilityThe provisions of this section and the

			 amendments made by this section shall apply to any proceeding pending on, or

			 commenced on or after, the effective date of this Act.

			5.Definition of

			 prevailing party in EAJA cases

			(a)Title

			 5Section 504(b)(1) of

			 title 5, United States Code, is amended by adding at the end the

			 following:

				

					(G)prevailing party includes,

				in addition to a party who prevails through a judicial or administrative

				judgment or order, a party whose pursuit of a nonfrivolous claim or defense was

				a catalyst for a voluntary or unilateral change in position by the opposing

				party that provides any significant part of the relief

				sought.

					.

			(b)Title

			 28Section 2412 of

			 title 28, United States Code, is amended—

				(1)in subsection (d)(2)(H), by inserting after

			 means the following: , subject to subsection

			 (g),; and

				(2)by adding at the end the following:

					

						(g)For the purposes of this section, the term

				prevailing party includes, in addition to a party who prevails

				through a judicial or administrative judgment or order, a party whose pursuit

				of a nonfrivolous claim or defense was a catalyst for a voluntary or unilateral

				change in position by the opposing party that provides any significant part of

				the relief

				sought.

						.

				6.Effective

			 dateThe provisions of this

			 Act and the amendments made by this Act shall take effect 30 days after the

			 date of the enactment of this Act.

		

